MEMORANDUM **
The district court properly granted summary judgment on Bankston’s claims of *464age discrimination under the Age Discrimination in Employment Act, 29 U.S.G. § 633a(a). Bankston failed to tender sufficient evidence to create a genuine issue of material fact as to whether the Army’s proffered, nondiscriminatory reason for his termination was pretextual. Bankston’s tendered evidence of discrimination was neither specific nor substantial enough to create a genuine issue of material fact. Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1222 (9th Cir.1998).
The district court also properly granted summary judgment on Bankston’s retaliation claim. Bankston failed to tender evidence of a causal link between any of his protected activities and his termination sufficient to create a genuine issue of material fact for trial. Raad v. Fairbanks North Star Borough Sch. Dist., 323 F.3d 1185, 1197 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.